842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James MOORE, Plaintiff-Appellant,v.Lt. HIGGINS, Sgt. Spencer, and Officers West, Bush andAnderson, Defendants-Appellees.
No. 87-5560.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before RYAN, Circuit Judge, JOHN W. PECK and BAILEY BROWN, Senior Circuit Judges.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Secs. 1983 and 1985 for lack of jurisdiction.  The matter has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Plaintiff claimed that defendants violated his constitutional rights in April 1984 when they physically abused him and imposed excessive pretrial bail.


3
Upon consideration, we affirm the district court's judgment dismissing the action for reasons stated in its order dated May 15, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.